Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on 9/2/2022.

The application has been amended as follows: 


IN THE CLAIMS:

Cancel claims 1-22.



23.  (New)      A method of treating hearing loss in a human in need thereof consisting essentially of administering to the human in need thereof a therapeutically effective amount of a Vitis vinifera leaf extract to effectively treat the hearing loss in the human in need thereof, wherein the Vitis vinifera leaf extract is the only active ingredient in the method and wherein the hearing loss is selected from the group consisting of noise-induced hearing loss, ototoxic hearing loss, sudden sensory neural hearing loss, and presbycusis.

24.  (New)   The method of claim 23, wherein the Vitis vinifera leaf extract is obtained by extracting Vitis vinifera leaves with a solvent selected from the group consisting of water, a C1 to C4 alcohol, and a mixed solvent of water and a C1 to C4 alcohol.

25.  (New)     A method of treating hearing loss in a human in need thereof consisting essentially of administering to the human in need thereof a mixture of therapeutically effective amounts of Vitis vinifera leaf extract and at least one of Korean red-ginseng extract or Ginkgo biloba leaf extract to effectively treat the hearing loss in the human in need thereof.

26. (New)     The method of claim 25, wherein the Vitis vinifera leaf extract is obtained by extracting Vitis vinifera leaves with a solvent selected from the group consisting of water, a C1 to C4 alcohol, and a mixed solvent of water and a C1 to C4 alcohol.

27. (New)  The method of claim 25, wherein the hearing loss is selected from the group consisting of noise-induced hearing loss, ototoxic hearing loss, sudden sensory neural hearing loss, and presbycusis.



The following is an examiner’s statement of reasons for allowance:   there is nothing in the prior art which teaches treating hearing loss with a Vitis Vinifera leaf extract wherein the vitis vinifera extract is the only active ingredient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655